  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 1 of 16 PageID #:7371




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SHAUN FAULEY, individually and as the             )
representatives of a class of similarly- situated )
persons,                                          )
                                                  )     No. 1:15-cv-10735
                              Plaintiff,          )
                                                  )     Hon. Virginia M. Kendall
                v.                                )
                                                  )
DRUG DEPOT, INC. a/k/a APS                        )
PHARMACY,                                         )
                                                  )
                              Defendant.

        PLAINTIFF’S MOTION AND SUPPORTING MEMORANDUM FOR
   FINAL APPROVAL OF SETTLEMENT OF PREVIOUSLY CERTIFIED CLASSES

       Plaintiff, SHAUN FAULEY (“Plaintiff”), on behalf of himself and the settlement class of

similarly-situated persons (“Settlement Class”), requests that the Court enter an order finally

approving the parties’ Settlement Agreement (the “Settlement” or the “Agreement”). Doc. 207-2.

The proposed Final Approval Order and Judgment is attached hereto as Exhibit C and will be

submitted to the Court in electronic format under the “proposed order” procedures.

           I.      Prior preliminary approval and dissemination of notice.

       On November 26, 2019, the Court held a hearing on Plaintiff’s Unopposed Motion for

Preliminary Approval of Class Action Settlement and Notice to the Settlement Class. After

consideration of the Settlement Agreement and the parties’ proposed class notice plan, the Court

entered an order preliminarily approving the settlement, ordering notice, and setting various

deadlines and a date for a final approval hearing (the “Preliminary Approval Order”). Doc. 210.

       In accordance with that Order, Plaintiff caused the class notice to be sent to the fax

numbers of the Known Class Members, and if the fax was unsuccessful after three attempts, then

by U.S. Mail to the mailing address found to be associated with the particular fax number.
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 2 of 16 PageID #:7372




Declaration of Dorothy Sue Merryman (“Merryman Declaration”), Exhibit A.

                  II.     Background and summary of the settlement.

       On November 30, 2015, Plaintiff filed a Class Action Complaint in this Court alleging

claims regarding fax advertisements sent by Drug Depot, Inc. a/k/a APS Pharmacy. (“Drug

Depot” or “Defendant”). Plaintiff alleged that Drug Depot had sent unsolicited advertisements to

Plaintiff and a class of others by facsimile in violation of the Telephone Consumer Protection

Act, 47 U.S.C. § 227 (the “TCPA”).

       The case proceeded through written and oral discovery. On January 29, 2018, the Court

entered an order granting Plaintiff’s motion for class certification and certifying the class. (Doc.

133). Through discovery in this case, Plaintiff had determined and contended that Defendant sent

in excess of 78,500 advertisements by facsimile from February, 2012 through April, 2015 to

7,482 unique fax numbers.

       On September 6, 2019, the parties engaged in a day long mediation led by the Hon.

James Holderman (Ret.) of JAMS. With continuing negotiations for weeks thereafter, Plaintiff

and Defendant were able to reach an agreement to settle this case on a class-wide basis. The

Court granted preliminary approval of the proposed class settlement on November 26, 2019.

Doc. 210.

       The key terms of the Settlement are as follows:

       (a)     The Class. On January 29, 2018, the Court certified the following Class, pursuant

to Federal Rule of Civil Procedure 23(b)(3):

                                             Class A
All persons or entities who were successfully sent a Fax stating, “APS Pharmacy,” and
containing the phrase “Fax Order To: (727) 785-2502,” on July 22, 2013, and on September 30,
2013.



                                                  2
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 3 of 16 PageID #:7373




                                          Class B
All persons or entities who were successfully sent a Fax stating, “APS Pharmacy,” and
containing the phrase “Fax Order To: (727) 785-2502,” on February 27, 2012, March 7, 2012,
March 30, 2012, June 4, 2012, August 20, 2012, January 25, 2013, February 11, 2013, February
18, 2013, February 28, 2013, March 25, 2013, March 26, 2013, March 27, 2013, March 28, 2013,
March 29, 2013, May 14, 2013, June 24, 2013, July 1, 2013, July 22, 2013, August 5, 2013,
September 30, 2013, March 18, 2014, August 8, 2014, April 27, 2015.

       (b)     Class Counsel and Representative Plaintiff. The Court appointed Plaintiff as the

“Class Representative” and Brian J. Wanca of Anderson + Wanca as “Class Counsel,” by

agreement. Doc. 210, ¶ 2.

        (c)    Monetary Relief to the Members of the Settlement Class. Defendant, through

its insurer, MSA Insurance Company, agreed to create a settlement fund o f $6,000,000.00 (the

“Settlement Fund”). Doc. 207-2 at ¶ 6. Pursuant to the terms of the settlement, each class

member will receive its pro rata share of the Settlement Fund, net of attorneys’ fees, litigation

expenses, including Class Administration, and incentive award awarded by the Court. Id., ¶ 10.

       (d)     Class Notice. The Class was notified about the settlement in the manner ordered

by this Court, by sending the notice to the Class Members by facsimile, and if facsimile

transmission was unsuccessful after three (3) attempts, by postcard via U.S. mail to the addresses

for such Class members indicated in the class list received from Defendant. The Notice included

instructions about opting out or objecting to the settlement, and how to submit any corrected

address information. Exhibit A, Ex. 1 thereto. The settlement administrator also posted the class

notice on the Settlement Website.

       (e)     Uncashed Checks. By agreement of the parties and included in the settlement

terms, and subject to the Court’s approval, any money from uncashed checks will be donated/

paid cy pres to Equal Justice Initiative Doc. 207-2, ¶ ¶ 6, 15. The Settlement Class members were

clearly notified of this fact and that they had the option to have their settlement payment donated


                                                 3
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 4 of 16 PageID #:7374




to Equal Justice Initiative by simply declining to cash their settlement check. The Notice

informed the Settlement Class about Equal Justice Initiative and provided the website of the

organization in the event Settlement Class members wanted to obtain further information.

Specifically the Notice to the Settlement Class provided:

               IF YOU DO NOT CASH THE SETTLEMENT CHECK
               WITHIN 90 DAYS OF THE DATE ON THE CHECK, THEN
               THE AMOUNT OF THE SETTLEMENT CHECK WILL
               AUTOMATICALLY BE DONATED TO EQUAL JUSTICE
               INITIATIVE. Equal Justice Initiative is a 501(c)3 nonprofit
               organization that provides legal representation to persons who may
               have been wrongly convicted of crimes, poor persons without
               effective representation, or others who may have been denied a fair
               trial. Further information regarding Equal Justice Initiative may be
               found at www.eji.org. If you want your settlement check to go to
               EQUAL JUSTICE INITIATIVE then simply destroy the
               settlement check and the amount of your check will be
               automatically donated to Equal Justice Initiative.

       No Class members objected to this provision and as indicated Equal Justice Initiative is a

nonprofit organization that provides legal representation to persons in need. Settlement Class

members were clearly informed that they had the option to refuse to negotiate their settlement

check and thereby make a donation to Equal Justice Initiative.

       (f)     Settlement Class Opt-Out and Objection Rights. The class notice informed class

members of their opportunity to request exclusion from the Settlement Class. Exhibit A, Ex. 1.

The notices also informed class members about their right to object to the settlement. Two (2)

members of the Settlement Class requested exclusion. Exhibit A. No Settlement Class Member

objected. See Declaration of Susan C. Vega, Exhibit B.

       (g)     Release. In consideration of the relief provided by the Settlement, the Settlement

Class will release all claims that were brought or could have been brought in this action against

Defendant and the other released parties about the fax advertisements at issue. Doc. 207-2 at ¶


                                                4
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 5 of 16 PageID #:7375




16. Defendant will also release claims against Plaintiff, Class Counsel, and all Class Members

from any claims arising out of the prosecution of the action. Id.

       (h)      Cost of Settlement Administration. Pursuant to the Settlement, the costs of

settlement administration shall be paid to the Settlement Administrator within seven (7) business

days of the Effective Date. Id., ¶ 15.

       (i)      Incentive Award and Attorneys’ Fees and Expenses. Class Counsel asks the

Court to approve an award of $15,000.00 from the Settlement Fund to Plaintiff for serving as the

class representative. Id., ¶ 11. Plaintiff’s counsel also request an award of attorney’s fees equal

to one third of the Settlement Fund ($2,000,000.00), plus reasonable out-of-pocket expenses. Id.

The class notice informed the class members of these requests and none objected. Exhibit B.

             III.   The Settlement Class was reasonably and adequately notified about the
                    settlement.

       “The court must direct notice in a reasonable manner to all class members who would be

bound by the proposal.” Fed. R. Civ. P. 23 (e) (1). Notice of the settlement must satisfy due

process. Maher v. Zapata Corp., 714 F. 2d 436, 450-453 (5th Cir. 1983); Walsh v. Great Atlantic

& Pacific Tea Co., 726 F. 2d 956, 963 (3d Cir. 1983). The Court is vested with wide discretion

both as to the manner notice is given and the form that notice is to take. 7B Charles Alan Wright

et al., FEDERAL PRACTICE AND PROCEDURE § 1797.6 (3d ed. 2005). Here, in compliance

with the Court’s Orders, Plaintiff sent the notice to the known Class Members via fax, and if

unsuccessful after three attempts, by U.S. Mail. Exhibit A.    The Seventh Circuit has agreed that

fax and mail notice is reliable and appropriate in TCPA fax cases. See, Physicians Healthsource,

Inc. v. A-S Medication Sols., LLC, ---F.3d ---, 2020 WL 881329 (7th Cir. Feb. 24, 2020). 6,403

class members were successfully notified by fax, and 925 of the 1,079 remaining class members

were successfully notified of the settlement by mail. Id., ¶¶ 10, 14. Overall, the notice plan

                                                 5
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 6 of 16 PageID #:7376




reached 7,328 of the 7,482 Class Members (nearly 98%). Id., ¶ 15.

        In addition, the content of the parties’ notice complied with Rule 23 (c) (2) (B), which

requires that a class notice “must clearly and concisely state in plain, easily understood language:

(i) the nature of the action; (ii) the definition of the class certified; (iii) the class claims, issues, or

defenses; (iv) that a class member may enter an appearance through an attorney if the member so

desires; (v) that the court will exclude from the class any member who requests exclusion; (vi)

the time and manner for requesting exclusion; and (vii) the binding effect of a class judgment on

members under Rule 23 (c) (3).” The class notices stated all of those things. Exhibit A, at Ex. 1.

                     IV.     The Court should approve the settlement.

        A.      Standard for judicial evaluation and approval.

        A court should approve a settlement if the settlement “is fair, reasonable, and adequate.”

Fed. R. Civ. P. 23 (e) (1) (C). See Synfuel Technologies, Inc. v. DHL Express (USA), Inc., 463

F.3d 646, 652 (7th Cir. 2006); DHL v. Thoroughbred Technology + Telecom., 309 F.3d 978, 986

(7th Cir. 2002). It is well established that there is an overriding public interest in settling and

quieting litigation, and this is particularly true in class actions. See Isby v. Bayh, 75 F.3d 1191,

1196 (7th Cir. 1996) (“Federal courts naturally favor the settlement of class action litigation.”).

        B.      Factors to be considered in determining whether a settlement is fair,
                reasonable, and adequate.

        Courts typically consider the following factors in evaluating a class action settlement: (1)

the strength of the plaintiff’s case on the merits compared to the amount of the settlement; (2) the

defendant’s ability to pay; (3) the likely complexity, length and expense of further litigation; (4)

opposition to the settlement from members of the class; (5) evidence of collusion; (6) opinions of

counsel; (7) the stage of the proceedings and the amount of discovery completed at the time of

settlement; and (8) the public interest. Isby, 75 F.3d at 1198-1199. Here, these factors show the

                                                     6
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 7 of 16 PageID #:7377




settlement should be approved.

       1.       Strength on the merits compared to the settlement amount.

            Defendant’s ability to pay a settlement or judgment was a key driving factor in

  settlement. Plaintiff has concluded that it was unlikely that Defendant would be able to pay

  significantly more than the $6,000,000.00 settlement fund, which is being funded through its

  insurer, MSA Insurance Company, without creating significant financial difficulties for its

  continued operations. MSA has three (3) insurance policies, each with $2,000,000.00 in

  limits, which provide coverage for this case. MSA is paying the full policy limits on each of

  the three (3) insurance policies.

            Plaintiff believes that he has a strong case. The Court certified the Class and the

  matter would proceed to a summary judgment, and if denied, be set for trial. Defendant

  believes it would prevail on its defenses including that the Class members provided consent

  to receive the advertisements by fax, that the Court should apply Bristol Meyers and limit the

  class to Illinois residents only, that Defendant has an EBR, that it had consent of the Class

  because consent was obtained through the EBR, and therefore the Class should be decertified.

  Defendant filed a Motion for Reconsideration of the Court’s January 29, 2018 Order granting

  class certification which was denied. Defendant also filed a Rule 23(f) petition requesting the

  Seventh Circuit to review the decision granting class certification, which was also denied.

  Defendant asserts that it would be successful in getting substantial evidence of consent by

  Class members to receive faxes, which up to this point the Court has excluded, as evidence on

  damages which would then later justify a motion for decertification of the Class. While

  Plaintiff does not believe Defendant will succeed in obtaining the decertification of the Class

  or that it will prevail on any of the other defenses and issues it has raised, nevertheless, results


                                                  7
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 8 of 16 PageID #:7378




  are unpredictable. Defendant has retained defense counsel that are funded by Defendant’s

  insurer and who have indicated they will vigorously defend this case if a settlement is not

  achieved.

       The TCPA gives private citizens a right to sue to recover the greater of actual monetary

damages or $500.00 in damages. Thus, a victory by Class could result in a judgment amount of

$39,268,000.00 (based on the number of faxes), or $3,741,000.00 (based on the number of class

members). If Plaintiff were to be successful in obtaining such a judgment, it would almost

certainly spell financial ruin for Defendant and the Settlement Class would likely recover no

more than the $6,000,000.00 in insurance policy limits.

       Under the settlement, every Class Member who has not been excluded from the Class

will receive their pro rata share of the Settlement Fund less amounts awarded as fees, expenses,

and incentive award. Doc. 207-2 at ¶ 10. As noted above, any money remaining in the Fund as a

result of checks issued to Settlement Class members but not cashed is to be paid to Equal Justice

Initiative, as approved by the Court. None of the Settlement Fund will revert to or be retained by

Defendant.

       2.      Defendant’s ability to pay.

       In the context of a class-wide settlement, courts typically consider the defendant’s ability

to pay. See Hispanics United of DuPage County v. Addison, Illinois, 988 F. Supp. 1130, 1150

(N.D. Ill. 1997) (Castillo, J.). As stated above, Defendant’s ability to pay a settlement or

judgment was a key driving factor in settlement. Plaintiff has concluded that it is unlikely that

Defendant would be able to pay significantly more than the $6,000,000.00 settlement fund,

which is being funded through its Insurer, MSA Insurance Company, at full policy limits on each

of the three (3) insurance policies.


                                                 8
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 9 of 16 PageID #:7379




       3.      The complexity, length, and expense of further litigation.

       Class actions have a well-deserved reputation for complexity. In re Domestic Air Transp.

Antitrust Litig., 148 F.R.D. 297, 315 (N.D. Ga. 1993) (citing Cotton v. Hinton, 559 F.2d 1326,

1331 (5th Cir. 1977)). There is no exception here. Defendant would otherwise vigorously oppose

the claims asserted in Plaintiff’s Class Action Complaint, and further litigation of the underlying

claims against Defendant in this Court, or on appeal, would be expensive for the Settlement

Class and would not move them closer to collecting any compensation. On the other hand, if this

action is settled, the Settlement Class can obtain recovery from the Settlement Fund without

further litigation. Because of the significant costs that class actions can involve for both parties,

courts consider the savings that would result from settlement of the case. Isby, 75 F. 3d at 1198-

99 (holding that settlement was outcome “comparable if not far superior,” to that which the

Plaintiffs might achieve at trial because continuous litigation would require “resolution of many

difficult and complex issues and would entail considerable additional expense”) (quoting Tafia v.

Bayh, 746 F. Supp. 723, 727 (N.D. Ind. 1994)).

       4.      Opposition to the settlement.

       A low rate of opt-outs or opposition reflect favorably on a settlement. See Mangone v.

First USA Bank, 206 F.R.D. 222 (S.D. Ill. Feb. 2, 2001) (low opt-out and objection statistic

showed that approximately 99.99% of the class elected to take part in the settlement); In re

Mexico Money Transfer Litig., 164 F. Supp. 2d 1002, 1020-21 (N.D. Ill. 2001) (high acceptance

rate “is strong circumstantial evidence in favor of the settlements”); Hispanics United of DuPage

County v. Village of Addison, Illinois, 988 F. Supp. 1130, 1169 (N.D. Ill. 1997) (settlement fair

where only a small number of class members objected).

       Here, the class members overwhelmingly support the settlement. This is evidenced in that

no class members objected to the settlement and only two (2) of the approximate 7,842 class

                                                  9
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 10 of 16 PageID #:7380




members chose to opt out. Exhibits A and B.

       5.      Absence of collusion.

       “Settlement negotiations that are conducted at arm’s length and in good faith demonstrate

that a settlement is not the product of collusion.” Retsky Family Ltd. Partnership v. Price

Waterhouse LLP, No. 97 C 7694, 2001 WL 1568856, * 2 (N.D. Ill. Dec. 10, 2001) (Darrah, J.).

Here, the settlement record, including mediation with Judge Holderman, proves that the

settlement is not the product of collusion. Settlement was reached only after mediation.

       6.      Opinion of counsel.

       Plaintiff and his counsel have concluded that the terms and conditions provided for in this

Agreement are fair, reasonable, adequate, and in the best interests of the Class as a means of

resolving this litigation. Plaintiff’s counsel have substantial experience litigating class actions,

claims about unsolicited faxes, and about TCPA insurance coverage issues. They have been

appointed class counsel in dozens of cases. See, e.g., Shaun Fauley v. Heska Corporation, 1:15-

CV-02171 (N.D. Ill); Hinman v. M&M Rental, Inc., Case No. 06-CV-1156 (N.D. Ill.); Am.

Copper & Brass, Inc. v. Lake City Industrial Prod., Inc., 757 F.3d 540,454 (6th Cir. 2014);

Physicians Healthsource, Inc. v. A-S Medication Solutions, LLC, 1:12-CV-05105 (N.D. Ill);

G.M. Sign, Inc. v. Finish Thompson, Inc., 08-CV-5953 (N.D. Ill.); Targin Sign Systems, Inc. v.

Preferred Chiropractic Center, Ltd., 09-CV-1399 (N.D. Ill.); Holtzman v. CCH, 07-CV-7033

(N.D. Ill.); CE Design, Ltd. v. Exterior Systems, Inc., 07-CV-66 (N.D. Ill.). Under these

circumstances, the Court should give weight to Class Counsel’s opinions about the settlement.

       7.      Stage of proceedings and amount of discovery.

       The stage of proceedings and amount of discovery supports final approval. This case is

sufficiently advanced for the parties to be able to appreciate the strengths and weaknesses of


                                                  10
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 11 of 16 PageID #:7381




their respective cases and of factors such as Defendant’s ability to pay a settlement or judgment.

Plaintiff was able to identify the class members through discovery and identify the circumstances

surrounding the subject faxing campaign. Plaintiff prevailed on a contested Rule 23 motion and

completed written and oral discovery. As a result, the parties have completed necessary

discovery, and exchanged documents and data sufficient for Plaintiff and its attorneys to evaluate

the strength of this case.

        8.        Public interest.

        Courts have held that a settlement of class action litigation serves the public interest.

Armstrong v. Bd. of Sch. Dirs., 616 F.2d 305, 313 (7th Cir. 1980). Here, some class members

chose to claim a monetary award, while the others—those who did not opt out—chose to stay in

the class and enjoy the prospective relief of not receiving future faxes. Based upon the foregoing,

as well as upon the judgment of experienced class counsel, Plaintiff requests that the Court

approve the proposed settlement.

             V.       Attorneys’ fees and costs from the Settlement Fund are appropriate.

        Under the terms of the Agreement, Defendant will pay Plaintiff’s attorney fees of one

third of the non-reversionary Settlement Fund—$2,000,000.00—plus litigation expenses,

including settlement administration. Doc. 207-2 at ¶ 11. Like the class members, Defendant

does not object to Plaintiff’s request for these amounts, nor will Defendant appeal any award of

these amounts. The U.S. Supreme Court has held that negotiated, agreed-upon attorneys’ fee

provisions, such as the one here, are the “ideal” towards which the parties should strive: “A

request for attorneys’ fees should not result in a second major litigation. Ideally, of course,

litigants will settle the amount of a fee.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

        Courts have long recognized that the attorneys’ contingent risk is an important factor in


                                                  11
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 12 of 16 PageID #:7382




determining the fee award. See Florin v. Nationsbank of Georgia, N.A., 34 F.3d 560, 565 (7th Cir.

1994); Gaskill v. Gordon, 160 F.3d 361, 363 (7th Cir. 1998). It is well-settled that the attorneys

who create a benefit for class members are entitled to compensation for their services. Boeing

Co. v. Van Gemert, 444 U.S. 472, 478 (1980). “When a class suit produces a fund for the class, it

is commonplace to award the lawyers for the class a percentage of the fund.” Gaskill, 160 F.3d at

362-63 (affirming award of 38% of $20 million), citing Blum v. Stenson, 465 U.S. 886, 900 n.16

(1984).

          Where lawyers working on a contingency basis in the relevant community typically

charge one-third of any recovery to a private client, this shows that a similar fee is appropriate in

a contingency class action. Id.; see also ALBA CONTE & HERBERT B. NEWBERG,

NEWBERG ON CLASS ACTIONS, § 13:80 (4th ed. Updated June 2008). The market for legal

services paid on a contingency basis shows the proper percentage to apply in a class action that

creates a common fund for the benefit of the class. In re Continental Illinois Securities Litig.,

962 F.2d 566, 572 (7th Cir.1992). Where lawyers working on a contingency basis in the

relevant community typically charge one-third of any recovery to a private client, this shows that

a similar fee is appropriate in a contingency class action. Id.; see also Taubenfeld v. Aon Corp.,

415 F.3d 597 (7th Cir. 2005) (approving award of fees equal to 30% of $7.25 million settlement

plus $111,054.06 in expenses and citing with approval a submission showing thirteen cases in

the Northern District with awards of 30-39% of common funds in class actions); Gaskill, 160

F.3d 361 (awarding 38% of the fund as fees).

          Moreover, the agreed percentage falls within the market for cases involving claims about

unsolicited faxes and TCPA claims. See, e.g., Shaun Fauley v. Heska Corporation, Case No. 1:15-CV-

02171, (N.D. Ill. Feb. 28, 2019) (Doc. 159) (awarding one-third of fund); G.M. Sign, Inc. v. Stealth

Security Systems, Inc., Case No. 14-C-9249 (N.D. Ill. Aug. 10, 2018) (Doc. 81) (same); The Savanna

                                                   12
 Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 13 of 16 PageID #:7383




Group, Inc. v. Trynex, Inc., Case No. 10-CV-7995 (N.D. Ill. Mar. 4, 2014) (Doc. 243) (same);

G.M. Sign, Inc. v. Finish Thompson, Inc., No. 08-CV-5953 (N.D. Ill. Nov. 1, 2010) (Doc. 146)

(same); Saf-T-Gard International, Inc. v. Seiko Corp. of America, No. 09-CV-0776 (N.D. Ill. Jan.

14, 2011) (Doc. 100) (same); Targin Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd.,

No. 09-CV-1399 (N.D. Ill. May 26, 2011) (Doc. 140) (same); Holtzman v. CCH, No. 07-CV-

7033 (N.D. Ill. Sept. 30, 2009) (Doc. 33) (same); CE Design, Ltd. v. Exterior Systems, Inc., No.

07-CV-66 (N.D. Ill. Dec. 6, 2007) (Doc. 39) (same).

        The Settlement Agreement’s attorneys’ fees and expenses provision is reasonable and

proper under either the lodestar or the percentage method and should be allowed. In addition,

Defendant agreed to pay Plaintiff’s out of pocket expenses. The Court should allow those as

well.

        Class Counsel undertook this case on a contingency basis and achieved an excellent

result in a fair and efficient manner. Class Counsel resolved this case through unique capabilities

from their years of experience in these types of cases. As indicated above, Class Counsel have

been litigating TCPA class actions since June 2003. If the Court finds that the settlement is fair,

reasonable, and adequate, it should approve the payment of fees to Class Counsel out of the

funds being distributed to the class which is equal to one third of the Settlement Fund plus out of

pocket expenses.

        VI.    The requested incentive payment to Plaintiff is appropriate.

        If the Settlement is approved, Defendant has agreed to pay Plaintiff $15,000 from the

Settlement Fund for serving as the class representative. Doc. 207-2 at ¶ 11. Incentive fees are

appropriate to reward class representatives who have pursued claims on behalf of the class. In re

Continental Illinois Securities Litig., 962 F.2d 566, 571-72 (7th Cir. 1992). “In deciding whether

such an award is warranted, relevant factors include the actions the Plaintiff has taken to protect
                                                 13
  Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 14 of 16 PageID #:7384




the interests of the class, the degree to which the class has benefited from those actions, and the

amount of time and effort the Plaintiff expended in pursuing the litigation.” See Cook v. Niedert,

et al., 142 F.3d 1004, 1016 (7th Cir. 1998).

       Plaintiff was the catalyst of this case. Specifically, Plaintiff worked with counsel to file

the complaint, answered written discovery, sat for deposition and attended the mediation and a

prior settlement conference with Magistrate Judge Rowland. His efforts greatly benefited the

Class. Class Counsel requests that the Court award Plaintiff an incentive payment of $15,000.00

for his efforts on behalf of the class. The award is justified by Plaintiff’s efforts and

determination to push the case to a successful resolution for the entire Class. Judges have

approved similar awards in other class litigation. See, e.g., Cook, 142 F.3d at 1016 (affirming

$25,000 incentive award to class representative because “a named plaintiff is an essential

ingredient of any class action, [and] an incentive award is appropriate if it is necessary to induce

an individual to participate in the suit”); In re Dun & Bradstreet Credit Services Customer

Litigation, 130 F.R.D. 366, 367 (S.D. Ohio 1990) (approving two incentive awards of $55,000

and three of $35,000 to five representatives). Class action suits conserve judicial and litigant

resources. GMAC Mtge. Corp. v. Stapleton; 236 Ill. App. 3d 486, 497, citing C. Krislov, Scrutiny

of the Bounty: Incentive Awards for Plaintiff in Class Litigation, 78 Ill. B.J. 286 (June 1990).

Class representatives assume the burdens of litigation that absent class members do not shoulder

and do so without promise of a reward and with the risk that the litigation may not succeed. The

class representative in this case was no exception. But for Plaintiff’s initiative and participation –

the benefits available to all Class members would not have been realized.

       VII.    Conclusion.

       WHEREFORE, Plaintiff respectfully requests that this Court enter the final approval

order in the form attached as Exhibit C and submitted herewith.
                                                  14
Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 15 of 16 PageID #:7385




                                    By: /s/ Brian J. Wanca

                                    Brian J. Wanca
                                    Ryan M. Kelly
                                    Ross M. Good
                                    ANDERSON + WANCA
                                    3701 Algonquin Road, Suite 500
                                    Rolling Meadows, IL 60008
                                    Phone: (847) 368-1500
                                    bwanca@andersonwanca.com




                                      15
 Case: 1:15-cv-10735 Document #: 219 Filed: 03/31/20 Page 16 of 16 PageID #:7386




                                      CERTIFICATE OF SERVICE

          The undersigned attorney certifies that, on March 31, 2020, he caused the foregoing to be

filed using the Court’s CM/ECF system, which automatically serves a copy upon each counsel of

record.

                                                      /s/ Brian J. Wanca
